Citation Nr: 1209737	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) nonservice-connected pension benefits for the Veteran's minor child, H. T.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to August 1973.  The appellant is the custodian of H.T., a minor child born to her and the Veteran.  Because the appellant is seeking an apportionment of the Veteran's VA benefits, both the Veteran and the appellant are considered parties to this contested claim.  See 38 C.F.R. §§ 19.100, 20.504 (2011). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the VA Regional Office (RO) in New York, New York, that denied the appellant's request for an apportioned share of the Veteran's non-service-connected pension benefits.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a review of the claims file, as it is currently comprised, and in consideration of the April 2011 hearing before the undersigned, during which both the Veteran and the appellant testified, the Board observes that the evidence that the minor child, H.T. is the child of the Veteran and appellant is without dispute.  Also without dispute is the evidence that the Veteran does not reside with this minor child and has not done so within the appellate period.  Finally, a VA Form 21-8947, that is of record, indicates that since at least December 2000, the Veteran has been paid additional benefits for one dependent child, with the name H.T.     

There is a factual dispute in this case concerning the issue of whether, and how much, child support the Veteran provides, or has provided, for the care of the minor child, H.T., which must be resolved before the appellant's claim can be adjudicated on the merits.  At hearing before the undersigned, the Veteran testified to different actions on his part.  He testified to both: "I am sending child support" and that: "sometimes I get angry . . . I am not sending nothing."  

On the other hand, the appellant testified that she has not received child support in years and submitted state court (Family Court) documents which indicated the Veteran had been summoned to appear at numerous hearings, orders of dispositions by default for his failure to appear and to submit child support payments, and warrants for the Veteran's arrest, dated as recently as August 2010, which suggests the state court has been unpersuaded that the Veteran is meeting his obligation to pay support for the minor child.  

There is no VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award" of record during the appeal period and the most recent statement by the Veteran of his financial status (VA Form 20-5655) is found in the record dated-stamped as received in May 2000.  The Veteran is to be provided with an opportunity to submit an updated VA Form 21-0788 or VA Form 20-5655 and is requested to submit any receipts, or canceled checks and the like, to demonstrate that he has been providing support for the minor child H.T.  

As well, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102. 

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. 
§ 19.102.  

Here, the appellant initially filed an NOD in June 2008 and a substantive appeal in April 2009.  The RO issued a SOC in March 2009.  The Veteran was not provided a copy of the SOC nor of the content of the substantive appeal, as discussed above.  Therefore, copies of these documents and any other appropriate submissions as required by simultaneously contested claim procedures.  See 38 C.F.R. §§ 19.100, 19.101, 19.102.   

Finally, the record reflects that the appellant submitted a VA Form 21-22 in April 2009, which designated a representative from DC (District Council) 37 MELS (Municipal Employee Legal Services).  There were no limitations given for the scope of this representative's authority.  Yet, after the submission of the substantive appeal in April 2009, the representative is not included or mentioned on any other correspondence.  Moreover, this is not a representative recognized by VA.  At the hearing in April 2011, the appellant indicated that she was proceeding without a representative.  See Tr. p.3.   

At this juncture, based on their sworn testimony, the Board finds that neither party is represented.  If either party desires representation, they should submit the appropriate VA Form 21-22 to the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, at the most current address of record, and request that he provide an updated VA Form 21-0788, "Information Regarding Apportionment Of Beneficiary's Award," to include supporting documentation for all of his reported monthly expenses.  

The Veteran also should be asked to provide documentation supporting his assertion that he pays child support.  This documentation includes, but is not limited to, copies of cancelled checks showing that these child support payments are made regularly.  The Veteran also must clarify to whom he pays the "child support" he has reported.  

If the Veteran is unable to provide supporting documentation for the child support reported during his April 2011 testimony, then it should not be counted as part of his monthly expenses.  

Document for the claims file all attempts to contact the Veteran and any negative replies, to include any correspondence returned, marked as undeliverable by the U.S. Postal service.

2.  The RO should provide the Veteran appropriate copies of documents as required by the contested claims procedure.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  This includes a copy of the March 2009 statement of the case and the substantive appeal.  

3.  Thereafter, readjudicate the appellant's claim of entitlement to apportionment of the Veteran's nonservice-connected disability pension benefits in favor of H.T., a minor child.  

If the benefits sought on appeal remain denied, then the appellant and the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

